Morris, C. J.
(dissenting) — I join in the views of Judge Parker; but the chief reason for my dissent is that the provision of the act to annually levy a tax in an amount equal to the interest to accrue upon the bonds and to place such money in the capítol building interest fund does not constitute the contracting of a debt. It therefore seems to me that the issuance of these proposed bonds is in no sense a debt against the state, nor is the credit of the state loaned in violation of any constitutional provision. For these reasons, I dissent.